NIX, Judge.
This is an Original Proceedings filed by the petitioner, Robert L. Snider, seeking a writ of mandamus from this Court directing the District Court of Nowata County to grant the petitioner a speedy trial or dismiss charges pending there under Warrant Number 6331 for Obtaining Money Under False Pretenses. Petitioner is presently confined in the United States Penitentiary at Leavenworth, Kansas.
This principle of law has received the consideration of this Court a number of times, the most recent in the cause of Hobbs v. State, Okl.Cr., 417 P.2d 934, opinion handed down August 31, 1966, No. A-14,049; and we will not repeat the authorities of law herein.
The petition for writ of mandamus, under the authorities cited above in the Hobbs case, supra, is accordingly denied.
BUSSEY, P. J., and BRETT, J., concur.